Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2371. DEMETRIUS LEWIS et al. v. THE BANK OF NEW YORK
    MELLON f/k/a THE BANK OF NEW YORK.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendants Demetrius Lewis and Eisenhower Lewis appealed to
the superior court, which granted summary judgment in favor of the plaintiff. The
defendants filed a notice of appeal to this Court, which the superior court dismissed
for failure to timely perfect the record on appeal. The defendants now appeal the
superior court’s order dismissing their notice of appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). Because the defendants did not follow
the proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.